IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00160-CR

FREEBIRD BAIL BONDS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No. 2
                          McLennan County, Texas
                         Trial Court No. 20101096CV2


                          MEMORANDUM OPINION


      In a joint motion by Appellant, Davie C. Westmoreland, d/b/a Freebird Bail

Bonds, as agent for Allegheny Casualty Co., surety, and Appellee, the State of Texas, the

parties informed the Court that they have entered into an agreement to resolve this

appeal. Based on that agreement, the parties jointly request this Court to reverse the

judgment entered by the trial court in favor of the State and render judgment against

“surety, Davie C. Westmoreland as agent for International Fidelity Insurance Company,

in the amount of $147.” See TEX. R. APP. P. 42.1(a)(2)(A); see also TEX. CODE CRIM. PROC.
ANN. art. 22.125 (Vernon 2009). The joint motion states that it reflects the parties’

agreement that the trial court’s judgment was in error and reversal is required.

        Therefore, we reverse the trial court’s judgment and render judgment against

surety, Davie C. Westmoreland as agent for International Fidelity Insurance Company,

in the amount of $147, in accordance with the parties’ agreement. See TEX. R. APP. P.

42.1(a)(2)(A); 43.2(c).



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and rendered
Opinion delivered and filed July 27, 2011
Do not publish
[CV06]




Freebird Bail Bonds v. State                                                       Page 2